DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of 1-7, 17-18 in the reply filed on 02/07/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320612 (Moore) in view of US 2012/00825010213458 (Zuiko).

Regarding claim 1, Moore teaches an energy harvesting roller for a cargo handling system (energy harvesting roller for carrying high dynamic loads) [0016-0017, 0029, 0041], comprising: a shaft (Fig. 2A shows shaft) [0029-0030]; a sleeve located on the shaft (Fig. 2A shows sleeve on the shaft) [0029-0033]; a piezoelectric member coupled to the sleeve (piezoelectric member coupled to the sleeve) [0016, 0030]; and a shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve (shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve) [0029, 0033-0035, 0040-0046]. 

    PNG
    media_image1.png
    394
    635
    media_image1.png
    Greyscale

However, Moore does not teach wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions.
	However, Zuiko teaches wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions (Fig. 2-3 shows the radially inward surface of roller 54 ie. shell defined mating keyways 62 that are a plurality of grooves) [0030]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grooves on the radially inward surface of the shell in order to prevent the roller from rolling in the wrong direction thereby ensuring that the load is being carried in the correct direction in an efficient manner. 

Regarding claim 2, Moore teaches further comprising a wire electrically coupled to the piezoelectric member (wire electrically coupled to the sensors which is a piezoelectric member) [0035, 0041].

Regarding claim 3, Moore teaches wherein the wire extends through a channel defined by the shaft [0035].

Regarding claim 4, Moore and Zuiko teaches energy harvesting roller of claim 3.
However, Moore does not teach further comprising: a bearing located between the shaft and the shell; and a bushing located between the shaft and the bearing.
	However, Zuiko teaches a bearing located between the shaft and the shell (Fig. 1 shows bearing 24 located between shaft 38 and shell 54) 0028-0030]; and a bushing located between the shaft and the bearing (Fig. 2 shows bushing 42 located between the shaft 38 and shell 54) [0029]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the bearing located between a shaft and shell and a bushing located between the shaft and the bearing in order to ensure that the roller structure is compact in order for efficient use of space while carrying load. 
Regarding claim 5, Moore teaches wherein the sleeve comprises an electrically insulating material (sleeve comprising polymeric material which is insulating material) [0011].

Regarding claim 6, Moore teaches wherein the piezoelectric member is configured to vibrate in response to the shell rotating about the shaft (energy is harvested by the piezoelectric member by responding to the vibrations in response to all the shell rotating about shaft action) [0016-0017, 0034, 0041].
Examiner’s notice: US 2004/0173440 (Maunch) teaches piezo elements being used in roller conveyors as sensors by virtue of vibrating slights in response to the pressure of the loads on the roller [0011-0013]. 




Claim(s) 7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0320612 (Moore) in view of US 2012/00825010213458 (Zuiko) further in view of US 2021/0024296 (Lillington).

Regarding claim 7, Moore teaches a circuit located radially inward of the shell and electrically coupled to the piezoelectric member (the sensors is a circuit located radially inward of the shell and electrically coupled to the piezoelements) [0016, 0030-0036].
	However, Moore and Zuiko does not teach printed circuit board. 
	However, Lillington teaches printed circuit board located radially inward of the shell [0051]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the piezo elements that are connected to the sensor circuits located radially inward of the shell to be a printed circuit board in order to reduce electronic noise and have a more compact size, thereby saving wire and being efficient in terms of space usage while being cost effective. 

Regarding claim 17, Moore teaches roller tray, comprising: the first energy harvesting roller comprising: a shaft (Fig. 2A shows shaft) [0029-0030]; a sleeve located on the shaft (Fig. 2A shows sleeve on the shaft) [0029-0033]; a piezoelectric member coupled to the sleeve (piezoelectric member coupled to the sleeve) [0016, 0030]; and a shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve (shell located radially outward of the piezoelectric member and configured to rotate relative to the sleeve) [0029, 0033-0035, 0040-0046], and an energy storage device electrically coupled to the first energy harvesting roller (battery electrically coupled to the sensors that are piezo elements) [0015, 0033].

    PNG
    media_image1.png
    394
    635
    media_image1.png
    Greyscale

However, Moore does not teach wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions; a first vertical wall; a second vertical wall; a first energy harvesting roller located between the first vertical wall and the second vertical wall. 
	However, Zuiko teaches wherein a radially inward surface of the shell defines at least one of a plurality of grooves or a plurality of protrusions (Fig. 2-3 shows the radially inward surface of roller 54 ie. shell defined mating keyways 62 that are a plurality of grooves) [0030]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of grooves on the radially inward surface of the shell in order to prevent the roller from rolling in the wrong direction thereby ensuring that the load is being carried in the correct direction in an efficient manner. 
However, Moore and Zuiko does not teach a first vertical wall; a second vertical wall; a first energy harvesting roller located between the first vertical wall and the second vertical wall. 
	However, Lillington teaches a first vertical wall; a second vertical wall; a first energy harvesting roller located between the first vertical wall and the second vertical wall (Fig. 5-7 shows conveyor belt with first and second vertical walls that carries the multiple rollers of the roller tray). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the roller positioned in between the first and second vertical wall in order to ensure that the roller guides the loads in the pathway of the vertical walls. 


Regarding claim 18, Moore teaches further comprising a second energy harvesting roller electrically coupled to the energy storage device [0015, 0033-0034, 0039-0041].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836